DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants amendment filed May 16, 2022 has been received and entered.  Claims 1 and 7-17 have been canceled.  Accordingly, claims 2-6 and 18-20 are pending in the instant application, of which claims 3, 5 and 19 have been withdrawn from further consideration as being drawn to a non-elected invention.

 CLAIMS
1.	The rejection of claims 2, 4 and 20 on the basis that it contains an improper Markush grouping of alternatives is maintained.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
	NOTE:  This rejection is withdrawn from claim 18 in view of the claim requiring every sequence recited.
	Applicants are asserting that ex parte Buyyarapu Appeal No. 2018-006665 admonished the Examiner for focusing solely on sequence similarity.  The Board in Buyyarapu concluded that different sequences formed a proper Markush group.
	Applicants arguments have been fully considered but are not found to be persuasive.
	First, Applicants assert that ex parte Buyyarapu Appeal No. 2018-006665 admonished the Examiner for focusing solely on sequence similarity.  However, Ex parte Chettier, Appeal No. 2016-003639 (Bd. Pat. App. & Int.  Aug. 25 (2106) (reh’g denied Jan 13, 2017), U.S. Application No. 13/364,378, the PTAB affirmed the rejection of a Markush rejection for a claim to 133 single nucleotide polymorphisms (SNPs).  While each of the claimed SNPs were described as useful in diagnosing and treating degenerative disc disease, the PTAB held that the claimed molecules lacked a common core structure.  (Page 4).
	Additionally, Applicants claims are further distinguished from ex parte Buyyarapu, as the instant claims require “15 different strains.”  (Emphasis added).  Furthermore, Applicants are respectfully directed to a formula for determining combinations:  

    PNG
    media_image1.png
    81
    386
    media_image1.png
    Greyscale

Where n is the total number and r is the sample size.  Applicants total number of sequences is 147, and the number of different strains is 15.  Doing the math, the total number of combinations possible is:

    PNG
    media_image2.png
    689
    413
    media_image2.png
    Greyscale

	118 quintillion possible combinations.  As ex parte Buyyarapu Appeal No. 2018-006665 did not deal with a Markush claim encompassing 118 quintillion possible combinations, the instant application is clearly distinguished from this finding.
	
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. 
The Markush grouping of claims 2, 4 and 20 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the sequences in the claims share a “single structural similarity.”  To the contrary, each of the sequences has its own mutually exclusive structure, as evidenced by the different SEQ ID NUMBERS.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 102
2.	The rejection of claim(s) 2, 4, 6, 9, 11, 13 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Dahlberg et al in light of Ergin et al is withdrawn in view of Applicants amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The rejection of claims 2, 4, 6, 18 and 20 as not directed to patent eligible subject matter is maintained.  Based upon an analysis with respect to the claim as a whole, claim(s) 2, 4, 6, 18 and 20 do not recite something significantly different than a judicial exception. 
	Applicants are asserting that the claims have been amended to recite a pharmacologically acceptable carrier, or a carrier acceptable as a food or drink.  Applicants assert that the claimed compositions possess different structural characteristics from the underlying bacteria as they occur in nature and are therefore markedly different.
	Applicants arguments have been fully considered but are not found to be persuasive.

	Cited for Applicants consideration is Scanlan et al (US Publication 2020/0405669) which sets forth that pharmaceutically acceptable carriers include water.  (See paragraph 0123).  As water is ubiquitous in bacterial environments, the combination of a naturally occurring bacteria and naturally occurring water remains a naturally occurring product.  For example, in Funk Brothers, “bacteria produced by the laboratory methods of culture [were] placed in a powder … base and packaged for sale to and use by agriculturists in the inoculation of the seeds of leguminous plants.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 129 (1948).  Nevertheless, the Supreme Court concluded that such a mixture of bacteria was not patent eligible: “The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.” Id. at 130. 
Thus, the Supreme Court did not find that routine production and extraction steps resulted in a product that was "markedly different" from the product of nature including the production of “powdered” samples.  That is, more is required than “well-understood, routine, conventional activity already engaged in by the scientific community” to transform patent ineligible subject matter into patent eligible subject matter. See Mayo, 132 S.Ct. at 1298, 1294. See also Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).

	Claims 2, 4, 6, 18 and 20 are directed to naturally occurring bacterial cells.  
The claims drawn to naturally occurring bacteria and are not patent eligible merely because they have been isolated. 
Applicants specification sets forth that the bacterial cells of the instant invention were isolated from human individuals.  (See pages 5-6).
Accordingly, the instant claims encompass compositions comprising naturally occurring bacteria and are thereby deemed to be a judicial exception.  
The Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the Federal Circuit has indicated that “discoveries that possess ‘markedly different characteristics from any found in nature,’ … are eligible for patent protection.” In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal ever cloned from an adult somatic cell.” Despite acknowledging that the method used to create the claimed clones “constituted a breakthrough in scientific discovery”, the court relied on Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any [farm animals] found in nature.’” Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
	Additionally, Applicants claims recite a pharmaceutical composition, however, as water can be an ingredient in a pharmaceutical composition, the composition remains a product of nature.
As the bacterial cells remain identical to the naturally occurring bacteria, the instantly claimed composition is deemed to be a naturally occurring judicial exception.
	For reasons of record, as well as the reasons set forth above this rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 14, 2022